          Case 4:19-cv-00028-BMM Document 84 Filed 02/03/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL NETWORK
and NORTH COAST RIVERS ALLIANCE,

          Plaintiffs,                                     CV-19-28-GF-BMM

    v.

PRESIDENT DONALD J. TRUMP, et al.,

           Defendants,                                           ORDER

    and

TC ENERGY CORPORATION, et al.,

           Defendant-Intervenors.


         The Court denied TC Energy’s and Federal Defendants’ Motions to Dismiss

on December 20, 2019. (Doc. 73.) The Court’s Order denying Defendants’

Motions to Dismiss fully resolved those motions. The Court also ordered all parties

to submit supplemental briefing on or before January 24, 2020. (Doc. 74.) All

parties complied. (Docs. 76, 80 & 81.) The Court further provided the parties with

the opportunity to file response briefs to their opponents’ supplemental briefs on or

before February 14, 2020. (Doc. 74.)

         TC Energy has filed a motion for summary judgment. (Doc. 77.) Plaintiffs

thereafter filed a renewed motion for preliminary injunction and application for

                                          1
        Case 4:19-cv-00028-BMM Document 84 Filed 02/03/20 Page 2 of 3



temporary restraining order. (Doc. 82.) TC Energy notified the Court that it will

not engage in any construction-related activities that it identified in its January 14,

2020, status report until February 24, 2020. (Doc. 83.)

      The Court possess the inherent power to manage its own affairs to achieve

the orderly and expeditious disposition of cases. See Link v. Wabash R. Co., 370

U.S. 626, 630–31 (1962). The Court issues this order to clarify the order, timing,

and management of the pending motions and overlapping briefing schedule. Upon

review of the most recent docket filings, the Court determines that the parties

should not file response briefs to the supplemental briefs, as previously ordered on

December 20, 2019. (Doc. 74.) The Court will consider the arguments each party

made in its supplemental briefing as it considers summary judgment motions.

      The parties shall, if they wish to file the following motions, responses, and

replies, observe this schedule:

      TC Energy and Federal Defendants shall
      respond to Plaintiffs’ Renewed Motion for
      Preliminary Injunction and Application for
      Temporary Restraining Order (Doc. 82)
      on or before:                                          February 10, 2020

      Plaintiffs shall reply to TC Energy’s and Federal
      Defendants’ responses to Plaintiffs’ Renewed
      Motion for Preliminary Injunction and
      Application for Temporary Restraining Order
      on or before:                                          February 18, 2020

      Plaintiffs shall respond to TC Energy’s Motion
      for Summary Judgment (Doc. 77) on or before:           February 18, 2020
                                           2
         Case 4:19-cv-00028-BMM Document 84 Filed 02/03/20 Page 3 of 3



      Plaintiffs shall move for summary judgment
      on or before:                                      February 18, 2020

      Federal Defendants shall move for summary
      judgment on or before:                             February 18, 2020

      TC Energy shall reply to Plaintiffs’ response to
      TC Energy’s Motion for Summary Judgment on
      or before:                                         March 9, 2020

      TC Energy and Federal Defendants shall respond
      to Plaintiffs’ Motion for Summary Judgment on
      or before:                                     March 9, 2020

      Plaintiffs shall respond to Federal Defendants’
      Motion for Summary Judgment on or before:          March 9, 2020

      Federal Defendants shall reply to Plaintiffs’
      response to Federal Defendants’ Motion for
      Summary Judgment on or before:                     March 23, 2020

      Plaintiffs shall reply to TC Energy’s and
      Federal Defendants’ responses to Plaintiffs’
      Motion for Summary Judgment on or before:          March 23, 2020

      The Court will conduct a hearing on any pending motions on March 25,

2020, at 1:30 p.m.

      It is hereby ORDERED that the parties shall follow the schedule as set forth

above.

      DATED this 3rd day of February, 2020.




                                         3
